     Case 1:19-cv-00144-JRH-BKE Document 18 Filed 09/11/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


NICOLA FANNILE BROWN,


             Plaintiff,


      V.                                              CV 119-144


ANDREW SAUL,Commissioner of
Social Security Administration,

             Defendant.




                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 16.)

Nothing in Plaintiffs objections warrants deviation from the Magistrate Judge's

recommendation. Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS

the Report and Recommendation of the Magistrate Judge as its opinion, AFFIRMS the

Commissioner's final decision, CLOSES this civil action, and DIRECTS the Clerk to enter

final judgment in favor of the Commissioner.

      SO ORDERED this /            day of September, 2020, at Augusta, Georgia.



                                         J. RANDAL HALL, CHIEF JUDGE
                                         UNITEp^TATES DISTRICT COURT
                                          naUTT?ERN DISTRICT OF GEORGIA
